      Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 1 of 48 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DISTRICT

Kimberly Ann Nelson,

       Plaintiff,                                    Civil Action No. 3:21-cv-00096

       v.                                            COMPLAINT AND JURY DEMAND

Johnson & Johnson and Ethicon, Inc.,

       Defendants.



                                        COMPLAINT

       COMES NOW Plaintiff, who by and through the undersigned counsel, hereby submits

this Complaint and Jury Demand against Johnson & Johnson and Ethicon, Inc. (“Defendants”)

for compensatory and punitive damages, equitable relief, and such other relief deemed just and

proper arising from Plaintiff’s injuries from her pelvic mesh implants manufactured by

Defendants. In support of this Complaint, Plaintiff alleges the following.

                                          PARTIES

A. Plaintiff

       1.      Plaintiff Kimberly Ann Nelson (“Ms. Nelson”) is a citizen and resident of Dayton,

Montgomery County, Ohio.

       2.      Ms. Nelson was implanted with Ethicon’s Gynecare TVT Secur pelvic mesh

product, serial no. TVTS4, by Dr. Shelly Joiner at Good Samaritan Hospital in Dayton, Ohio on

July 17, 2012. Ms. Nelson was also implanted with Ethicon’s Gynecare TVT Exact pelvic mesh

product, serial no. TVTRL, by Dr. William Rush at Good Samaritan Hospital in Dayton, Ohio

on February 1, 2016.


                                                 1
      Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 2 of 48 PAGEID #: 2




       3.      Ms. Nelson subsequently developed complications arising from the implant of

the Ethicon pelvic mesh product, including mesh implant complications necessitating removal,

worsening mixed incontinence, pelvic pain, dyspareunia, difficulty voiding, stress urinary

incontinence, dysuria, frequency, uterine prolapse, nocturia, urinary tract infections, and

urgency.

       4.      All references to “Plaintiff” refer to Kimberly Ann Nelson.

B. Defendants

       5.      Defendant Johnson & Johnson (“J&J”) is a corporation organized and existing

under the laws of New Jersey, maintaining its principal place of business at 1 Johnson &

Johnson Plaza, New Brunswick, New Jersey 089333. J&J organizes its subsidiary businesses

into individual Business Units to coordinate the development, manufacture, testing, marketing

promotion, training, distribution and sale of its pelvic floor repair products. Within J&J there

are three sectors: medical devices and diagnostics, pharmaceutical, and consumer. Within the

medical devices and diagnostic sector are “Business Units” including the “Ethicon Franchise.”

The Ethicon Franchise was charged by J&J with the design, development, promotion,

marketing, testing, training, distribution and sale of the pelvic floor repair products at issue in

this case. The Company Group Chairman and Worldwide Franchise Chairman for the Ethicon

Franchise, Gary Pruden, is employed by J&J. The companies which comprise the Ethicon

Franchise are thus controlled by J&J and include, but are not limited to, Ethicon Inc., Ethicon

LLC, Ethicon LTD. J&J is a citizen of New Jersey.

       6.      Defendant, Ethicon, Inc., is a wholly owned subsidiary of Defendant J&J located

in Somerville, New Jersey. Ethicon, Inc. is a corporation organized and existing under New




                                                  2
      Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 3 of 48 PAGEID #: 3




Jersey law, maintaining its principal place of business at 555 US Route 22, Somerville, New

Jersey 08876. Ethicon, Inc. is a citizen of New Jersey.

        7.      J&J and Ethicon, Inc. are collectively referred to herein as “Ethicon” or

“Defendants”.

        8.      All acts and omissions of the above-referenced Defendants as described herein

were done by its agents, servants, employees, and/or owners, acting in the course and scope of

their respective agencies, services, employments and/or ownership.

                                JURISDICTION AND VENUE

        9.      Federal subject matter jurisdiction is based upon 28 U.S.C. § 1332(a), in that there

 is complete diversity among Plaintiff and Defendants and the amount in controversy exceeds

 the sum or value of $75,000.00, exclusive of interest and costs.

        10.     Defendants have significant contacts with this federal judicial district therefore

they are subject to the personal jurisdiction of the Court in this district. A substantial part of the

events and omissions giving rise to Plaintiff’s causes of action occurred in this federal judicial

district and therefore, pursuant to 28 U.S.C. § 1391(a), venue is proper in this district.

                                  FACTUAL BACKGROUND

        11.     Surgical mesh products have been used to repair abdominal hernias since the

1950s. In the 1970s, gynecologists began using surgical mesh products designed for abdominal

hernia repair to surgically repair prolapsed organs. In the 1990s, gynecologists began using this

surgical mesh for the surgical treatment of pelvic organ prolapse (“POP”) and stress urinary

incontinence (“SUI”). Manufacturers, including Defendants, began to modify the mesh used in

hernia repair to be used as products specifically intended to correct POP and SUI.

        12.     A p el v i c organ prolapse occurs when a p el vi c organ, such as the bladder,


                                                   3
      Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 4 of 48 PAGEID #: 4




drops (“prolapses”) from its normal position and pushes against the walls of the vagina. Prolapse

can happen if the muscles that hold the pelvic organs in place become weak or stretched from

childbirth or surgery. More than one pelvi c organ can prolapse at the same time. Organs

that can be involved in a pelvic organ prolapse include the bladder, the uterus, the bowel and

the rectum.

       13.     Defendants’ pelvic mesh products are targeted for women who suffer from pelvic

organ prolapse and/or stress urinary incontinence as a result of the weakening or damage caused

to the walls of the vagina. These products are specifically promoted to physicians and patients

as an innovative, minimally invasive procedure with minimal local tissue reactions, minimal

tissue trauma and minimal pain while correcting vaginal prolapse, stress urinary incontinence,

pelvic organ prolapse and/or rectocele.

       14.     Surgical mesh, including mesh used in pelvic mesh products, is a medical

device that is generally used to repair weakened or damaged tissue. It is made from porous

absorbable or non-absorbable synthetic material or absorbable biologic material. In

urogynecologic procedures, surgical mesh is permanently implanted to reinforce the weakened

vaginal wall to repair pelvic organ prolapse or to support the urethra to treat urinary

incontinence. Most pelvic mesh products are comprised of non-absorbable, synthetic,

monofilament polypropylene mesh and/or collagen.

       15.     Defendants sell pelvic mesh “kits” which can include not only the surgical mesh,

but also tissue fixation anchors and insertion tools. The products manufactured by Defendants

are considered Class II medical devices.

       16.     These pelvic mesh products contain polypropylene mesh. Despite claims that this

material is inert, the scientific evidence shows that this mesh material is biologically



                                                 4
      Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 5 of 48 PAGEID #: 5




incompatible with human tissue and promotes an immune response in a large subset of the

population receiving Defendants’ pelvic mesh products. This immune response promotes

degradation of the polypropylene mesh, as well as the pelvic tissue, and can contribute to the

formation of severe adverse reactions to the mesh. At all times material, Defendants were aware

or had actual knowledge of this information and withheld/omitted and/or misrepresented this

information to Plaintiff, Plaintiff’s implanting medical providers, the medical community, the

FDA, and the public at large.

       17.     Despite claims that polypropylene mesh is inert, the scientific evidence shows

that this material is biologically incompatible with human tissue and when used as a woven or

knitted alloplastic textile prosthetic mesh for pelvic floor repair, polypropylene and other surgical

polymers promote a severe foreign body reaction and chronic inflammatory response in a large

subset of the population implanted with Defendants’ pelvic mesh products. This “host defense

response” by a woman’s pelvic tissues promotes degradation of the polypropylene mesh and the

pelvic tissue, and causes chronic inflammation of the pelvic tissue, shrinkage or contraction of

the mesh leading to nerve entrapment, further inflammation, chronic infectious response and

chronic pain. It also can cause new-onset painful sexual relations, significant urinary

dysfunction, vaginal shortening and anatomic deformation, and can contribute to the formation

of severe adverse reactions to the mesh. At all times material, Defendants were aware or had

actual knowledge of this information and withheld/omitted and/or misrepresented this

information to Plaintiff, Plaintiff’s implanting medical providers, the medical community, the

FDA, and the public at large.

       18.     Furthermore, pelvic mesh products containing collagen cause hyper-

inflammatory responses leading to problems including chronic pain and fibrotic reaction.



                                                   5
      Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 6 of 48 PAGEID #: 6




Defendants’ collagen-containing products disintegrate after implantation into the female pelvis.

The collagen-containing products cause adverse tissue reactions, and are causally related to

infection, as the collagen is a foreign organic material. Cross linked collagen is harsh upon

the female pelvic tissues because it hardens the bodily tissues. At all times material, Defendants

were aware or had actual knowledge of this information and withheld/omitted and/or

misrepresented this information to Plaintiff, Plaintiff’s implanting medical providers, the

medical community, the FDA, and the public at large.

       19.     When these pelvic mesh products are inserted in the female body according to

the manufacturers’ instructions, it creates a non-anatomic condition in the pelvis leading to

chronic pain and functional disabilities.

       20.     In 1996, the FDA cleared the first pelvic mesh products for use in the

treatment of stress urinary incontinence (SUI). These products included products manufactured,

marketed, and distributed by Defendants. These products were approved by the FDA under

the abbreviated 510(k) approval process. Section 510(k) provides for marketing of a medical

device if the device is deemed “substantially equivalent” to other predicate devices marketed

before May 28, 1976. No formal review for safety or efficacy is required, and no formal review

for safety or efficacy was ever conducted with regard to the pelvic mesh products.

       21.     At various times, Defendants sought and obtained Food and Drug Administration

(“FDA”) clearance to market the pelvic mesh products under Section 510(k) of the Medical

Device Amendment. Section 510(k) allows marketing of medical devices if the device is

deemed substantially equivalent to other legally marketed predicate devices marketed prior to

May 28, 1976. This clearance process did not require Defendants to prove the safety or efficacy

of the pelvic mesh products and, thus, a formal review of the safety and efficacy of the pelvic



                                                  6
      Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 7 of 48 PAGEID #: 7




mesh products was never conducted with regard to the products.

       22.     Defendants’ pelvic mesh products have been and continue to be marketed to the

medical community and directly to patients as safe, effective, reliable medical devices;

implanted by safe and effective, minimally invasive surgical techniques for the treatment of

medical conditions, primarily vaginal vault prolapse, stress urinary incontinence, pelvic organ

prolapse and/or rectocele, and as safer and more effective as compared to the traditional products

and procedures for treatment, and other competing pelvic mesh products.

       23.     The Defendants have marketed and sold the pelvic mesh products to the medical

community at large and directly to patients through carefully planned, multifaceted marketing

campaigns and strategies. These campaigns and strategies include, but are not limited to,

aggressive marketing to health care providers at medical conferences, hospitals, private offices,

and include the provision of valuable cash and non-cash benefits to health care providers.

       24.     Defendants also utilized documents, patient brochures and websites, offering

exaggerated and misleading expectations as to the safety and utility of the pelvic mesh products.

Defendants further engaged in direct-to-consumer marketing specifically designed to drive

consumers to seek out these products for implantation into their bodies.

A.     Defendants’ Pelvic Mesh Products

       25.     At all times material to this action, t he Defendants were in the business of

developing, designing, licensing, manufacturing, distributing, selling, marketing, advertising,

and delivering, and introducing into interstate commerce, including, inter alia, within the United

States, either directly or indirectly through third parties, subsidiaries or related entities, pelvic

mesh products.

       26.     Each of these p r o d u c t s was cleared for sale in the United States after the



                                                   7
      Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 8 of 48 PAGEID #: 8




Defendants made assertions to the Food and Drug Administration of “Substantial Equivalence”

under Section 510(k) of the Food, Drug and Cosmetic Act; this clearance process does not

require the applicant to prove safety or efficacy.

       27.     On October 20, 2008, the Food and Drug Administration (“FDA”) issued a

Public Health Notification that described over 1,000 complaints (otherwise known as “adverse

events”) that had been reported over a three-year period relating to Pelvic mesh products.

       28.     Although the FDA notice did not identify the transvaginal mesh manufacturers

by name, the FDA’s MAUDE database indicates that the Defendants are the manufacturers of

pelvic mesh products that are the subject of the notification.

       29.     On July 13, 2011, the FDA issued a new warning regarding serious

complications associated with pelvic mesh products, including the products manufactured,

marketed and distributed by Defendants. In this warning, the FDA indicated that “serious

complications associated with surgical mesh for transvaginal repair of POP are not rare.”

(emphasis in the original). The FDA had also received increased reports of complications

associated with the pelvic mesh products used in both pelvic organ prolapse and stress urinary

incontinence cases.

       30.     The FDA Safety Communication also stated, “Mesh contraction (shrinkage) is a

previously unidentified risk of transvaginal POP repair with mesh that has been reported in the

published scientific literature and in adverse event reports to the FDA . . . Reports in the

literature associate mesh contraction with vaginal shortening, vaginal tightening and vaginal

pain.” (emphasis in original).

       31.     The FDA Safety Communication further indicated that the benefits of using

pelvic mesh products instead of other feasible alternatives did not outweigh the associated risks.



                                                     8
      Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 9 of 48 PAGEID #: 9




Specifically, the FDA Safety Communication stated: “it is not clear that transvaginal POP repair

with mesh is more effective than traditional non-mesh repair in all patients with POP and it may

expose patients to greater risks.”

        32.    Contemporaneously with the Safety Communication, the FDA released a

publication titled “Urogynecologic Surgical Mesh: Update on the Safety and Effectiveness of

Transvaginal Placement for pelvic Organ Prolapse” (the “White Paper”). In the White Paper,

the FDA noted that published, peer-reviewed literature demonstrates that “[p]atients who

undergo POP repair with mesh are subject to mesh-related complications that are not

experienced by patients who undergo traditional surgery without mesh.”

        33.    The FDA summarized its findings from its review of the adverse event reports

and applicable literature stating that it “has NOT seen conclusive evidence that using

transvaginally placed mesh in POP repair improves clinical outcomes any more than traditional

POP repair that does not use mesh, and it may expose patients to greater risks.” (Emphasis in

original).

        34.    The White Paper further stated that “these products are associated with serious

adverse events . . . Compounding the concerns regarding adverse events are performance data

that fail to demonstrate improved clinical benefit over traditional non-mesh repair.” In its White

Paper, the FDA advises doctors to, inter alia, “[r]ecognize that in most cases POP can be treated

successfully without mesh thus avoiding the risk of mesh related complications.” The White

Paper concludes by stating that the FDA “has identified serious safety and effectiveness

concerns over the use of surgical mesh for the transvaginal repair of pelvic organ prolapse.”

        35.    On August 25, 2011, Public Citizen, a consumer advocacy group, submitted a

petition to the FDA seeking to ban the use of pelvic mesh products in pelvic repair procedures.



                                                  9
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 10 of 48 PAGEID #: 10




In its Petition, Public Citizen warned that pelvic mesh products should be recalled because they

offer no significant benefits, but expose patients to serious risks and the potential for permanent

life-altering harm. Joining Public Citizen as co-petitioners were Dr. L. Lewis Wall, a professor

of obstetrics and gynecology at Washington University in St. Louis, and Dr. Daniel S. Elliott, a

urologic surgeon specializing in female urology at the Mayo Clinic in Rochester, Minnesota.

       36.     In a December 2011 Joint Committee Opinion, the American College of

Obstetricians and Gynecologists (“ACOG”) and the American Urogynecologic Society

(“AUGS”) also identified physical and mechanical changes to the transvaginal mesh inside the

body as a serious complication associated with transvaginal mesh, stating:

       There are increasing reports of vaginal pain associated with changes that can
       occur with mesh (contraction, retraction, or shrinkage) that result in taut
       sections of mesh . . . Some of these women will require surgical intervention
       to correct the condition, and some of the pain appears to be intractable.

       37.     The ACOG/AUGS Joint Committee Opinion also recommended, among other

things, that “[p]elvic organ prolapse vaginal mesh repair should be reserved for high-risk

individuals in whom the benefit of mesh placement may justify the risk.”

       38.     As is known to the Defendants, the risks associated with POP repair are the same

as SUI repair. However, the data regarding the magnitude and frequency of these known risks

are not as developed as the data on POP repair. The FDA recognized this, as demonstrated by

its Section 522 Orders issued to manufacturers of pelvic mesh products used to treat SUI in

January of 2012.

       39.     In September 2011, the FDA acknowledged the need for additional data and

noted in “Surgical Mesh For Treatment of Women with pelvic Organ Prolapse and Stress

Urinary Incontinence” that the literature and information developing on SUI repair with pelvic

mesh products “indicate[] that serious complications can occur . . . [and] a case can be made for

                                                  10
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 11 of 48 PAGEID #: 11




additional premarket and/or post market studies to better address the risk/benefit of all mesh

products used for SUI.”

        40.     Defendants did not, and have not, adequately studied the extent of the risks

associated with the products. In January 2012, the FDA recognized the risk to women and

mandated additional studies to further investigate these risks.

        41.     In 2016, the FDA reclassified Defendants’ transvaginal POP products into Class

III or high risk.

        42.     On April 16, 2019, the FDA ordered all transvaginal POP device manufacturers,

including Defendants, to stop selling and distributing these products immediately. The FDA

had not received sufficient evidence to assure that the probable benefits of these devices

outweighed their probable risks, and concluded that these products do not have a reasonable

assurance of safety and effectiveness.

        43.     Defendants knew or should have known that the products unreasonably exposed

patients to the risk of serious harm while conferring no benefit over available feasible

alternatives that do not involve the same risks. At the time Defendants began marketing each of

their pelvic mesh products, Defendants were aware that their pelvic mesh products were

associated with each and every one of the adverse events communicated by the FDA in its July

13, 2011, safety communication. Despite claims that polypropylene mesh is inert, the scientific

evidence shows that this material as implanted in the Plaintiff is biologically incompatible with

human tissue and when used as a woven or knitted alloplastic textile prosthetic mesh for pelvic

floor repair, polypropylene and other surgical polymers promote a severe foreign body reaction

and chronic inflammatory response in a large subset of the population implanted with

Defendants’ pelvic mesh products. This “host defense response” by a woman’s pelvic tissues



                                                  11
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 12 of 48 PAGEID #: 12




promotes degradation of the polypropylene mesh and the pelvic tissue, causes chronic

inflammation of the pelvic tissue, causes shrinkage or contraction of the mesh leading to nerve

entrapment, further inflammation, chronic infectious response and chronic pain, causes new-

onset painful sexual relations, significant urinary dysfunction, vaginal shortening and anatomic

deformation, and can contribute to the formation of severe adverse reactions to the

polypropylene mesh.

       44.     The FDA defines both “degradation” and “fragmentation” as “device problems”

to which the FDA assigns a specific “device problem code.” “Material Fragmentation” is

defined as an “[i]ssue associated with small pieces of the device breaking off unexpectedly” and

“degraded” as an “[i]ssue associated with a deleterious change in the chemical structure,

physical properties, or appearance in the materials that are used in device construction.”

       45.     Defendants knew or should have known about the pelvic mesh products’ risks

and complications identified in the FDA Safety Communications and the ACOG/AUGS Joint

Committee Opinion.

       46.     Defendants also knew or should have known that: (1) some of the predicate

products for the pelvic mesh products had high failure and complication rates, resulting in the

recall of some of these predicate devices (including a medical device known as the Protogen

device); (2) that there were and are differences between the Defendants’ pelvic mesh products

and some or all of the predicate products, rendering them unsuitable for designation as predicate

products; (3) that significant differences exist and existed between the pelvic mesh products and

their predecessor and predicate products, such that the disclosures to the FDA were and are

incomplete and misleading; and (4) that the pelvic mesh products were and are causing

numerous patients severe injuries and complications.



                                                 12
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 13 of 48 PAGEID #: 13




       47.     The Defendants suppressed this information and failed to accurately and

completely disseminate or share this and other critical information with the FDA, health care

providers and the patients. As a result, the Defendants actively and intentionally misled and

continue to mislead the public, including the medical community, health care providers and

patients, into believing that the pelvic mesh products and the procedures for implantation were

and are safe and effective, leading to the prescription for and implantation of the pelvic mesh

products into Plaintiff.

       48.     Defendants also failed to perform or rely on proper and adequate testing and

research in order to determine and evaluate the risks and benefits of their pelvic mesh products.

Defendants’ above-referenced failures continue to this day.

       49.     Defendants failed to design and establish a safe, effective procedure for removal

of the pelvic mesh products. Therefore, in the event of a failure, injury, or complications, it is

impossible to easily and safely remove the pelvic mesh products. Defendants’ above-referenced

failures continue to this day.

       50.     Feasible and suitable alternative designs as well as suitable alternative

procedures and instruments for implantation have existed at all times relevant as compared to

the Defendants’ pelvic mesh products.

       51.     The pelvic mesh products were at all times utilized and implanted in a manner

foreseeable to the Defendants, as Defendants generated the instructions for use, created the

procedures for implanting the devices and trained the implanting physicians.

       52.     Furthermore, the Defendants provided incomplete, insufficient and misleading

training and information to physicians, in order to increase the number of physicians utilizing

their pelvic mesh products, and thus increase the sales of the pelvic mesh products, and also


                                                  13
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 14 of 48 PAGEID #: 14




leading to the dissemination of inadequate and misleading information to patients, including

Plaintiff. Defendants’ above-referenced failures continue to this day.

       53.     To this day, the Defendants’ pelvic mesh products continue to be marketed

to the medical community and to patients as safe, effective and reliable medical devices,

implanted by safe, effective and minimally invasive surgical techniques, and as safer and more

effective as compared to available feasible alternative treatments of pelvic organ prolapse and/or

stress urinary incontinence and other competing products.

       54.     Defendants misrepresented, omitted and downplayed the known risks, dangers,

adverse events, contraindications, defects and disadvantages of the products, and advertised,

promoted, marketed, sold and distributed the products as safe medical devices when Defendants

knew or should have known that the products were not safe for their intended purposes, and that

the products would cause, and did cause, serious medical problems, and in some patients,

including the Plaintiff, catastrophic injuries. Further, while some of the problems associated

with the products were made known to physicians, the magnitude and frequency of these

problems were not disclosed and were hidden from physicians.

       55.     Contrary to Defendants’ representations and marketing to the medical

community and to the patients themselves, the products have high rates of failure, injury, and

complications, fail to perform as intended, require frequent and often debilitating re-operations,

and have caused severe and irreversible injuries, conditions, and damage to a significant number

of women, including the Plaintiff, making them defective under the law.

       56.     The specific nature of the products’ defects include, but are not limited to, the

following:

               a.      the use of polypropylene in the produ ct s and the adverse tissue



                                                  14
Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 15 of 48 PAGEID #: 15




               reactions and host defense response that result from such material,

               causing adverse reactions and serious, permanent injuries including,

               but not limited to, painful recurrent erosions and associated intractable

               pain;

        b.     the design of the produ ct s to be inserted into and through an area of

               the body that is blood vessel rich, nerve dense, and bacteria laden leading

               to excessive blood loss and vascular damage, permanent nerve injury and

               associated    chronic,     intractable   neuropathic   pain,   contaminated

               permanently-implanted mesh causing chronic infections, subclinical

               infections and biofilms, enhanced chronic inflammatory response,

               chronic wound healing with tissue destruction, as well as numerous other

               adverse reactions and serious and permanent injuries;

        c.     biomechanical issues with the design of the products which result in a

               non-anatomic condition leading to contraction or shrinkage of the mesh

               inside the body, that in turn causes surrounding tissue to become eroded,

               inflamed, fibrotic and infected, resulting in serious and permanent injury;

        d.     the propensity of the mesh design characteristics of the products for

               plastic deformation when subjected to tension both during implantation

               and once implanted inside the body which causes the mesh, or portions

               thereof, to be encapsulated in a rigid scar plate which leads to nerve

               entrapment,    bacterial     entrapment,    tissue   destruction,   enhanced

               inflammatory and fibrotic response and chronic pain;

        e.     the propensity of the product s to become rigid and inflexible, causing



                                            15
Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 16 of 48 PAGEID #: 16




                  them to be improperly mated to the delicate and sensitive areas of the

                  vagina and pelvis where they are implanted, and causing discomfort

                  and pain with normal daily activities that involve movement in the

                  pelvic region (e.g., intercourse, defecation, walking);

        f.        the propensity of the products for degradation or fragmentation over time,

                  which causes an increased surface area that leads to enhanced chronic

                  inflammatory and fibrotic reaction, causes a “barbed wire” or “saw

                  blade” effect by the fragmented surface “sawing” through the tissue,

                  leads to bacteria harboring in the fragmented, peeled and split fiber

                  surface which in turn leads to chronic infections at the mesh surface, and

                  results in continuing injury over time;

        g.        the hyper-inflammatory responses to collagen leading to problems

                  including chronic inflammatory response, chronic pain and fibrotic

                  reaction as well as infections and other serious adverse events;

        h.        the propensity of the collagen products to disintegrate after

                  implantation in the female pelvis, causing pain and other adverse

                  reactions;

        i.        the harshness of collagen upon the female pelvic tissue, and the

                  hardening of the product in the body; and

        j.        the inability of surgeons to effectively treat many of these conditions

                  due to the integration of the mesh into the pelvic tissue and thus the

                  inability to safely remove or excise the mesh once a complication occurs.

  57.        The products are also defective due to Defendants’ failure to adequately



                                             16
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 17 of 48 PAGEID #: 17




warn or instruct the Plaintiff and/or their health care providers of known subjects including, but

not limited to, the following:

               a.      the products’ propensities to contract, retract, and/or shrink inside the

                       body;

               b.      the products’ propensities for degradation, fragmentation and/or

                       migration;

               c.      the products’ inelasticity preventing proper mating with the pelvic floor

                       and vaginal region;

               d.      the frequency and manner of transvaginal mesh erosion or extrusion;

               e.      the risk of chronic inflammation resulting from the products;

               f.      the risk of chronic infections resulting from the products;

               g.      the risk of permanent vaginal or pelvic scarring as a result of the products;

               h.      the risk of de novo urinary dysfunction;

               i.      the risk of de novo dyspareunia or painful sexual relations;

               j.      the risk of recurrent, intractable p e l v i c pain and other pain resulting

                       from the products;

               k.      the need for corrective or revision surgery to adjust or remove the

                       p r o d u c t s which in some cases is not feasible nor possible;

               l.      the severity of complications that could arise as a result of implantation

                       of the products;

               m.      the hazards associated with the products;

               n.      the products’ defects described herein;

               o.      treatment of pelvic organ prolapse and stress urinary incontinence with



                                                  17
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 18 of 48 PAGEID #: 18




                         the products is no more effective than feasible, available and safer

                         alternatives;

                p.       treatment of pelvic organ prolapse and stress urinary incontinence with

                         the products exposes patients to greater risk than feasible, available and

                         safer alternatives;

                q.       treatment of pelvic organ prolapse and stress urinary incontinence with

                         the products makes future surgical repair more difficult than feasible,

                         available and safer alternatives;

                r.       use of the products puts the patient at greater risk of requiring additional

                         surgery than feasible, available and safer alternatives;

                s.       removal of the p r o d u c t s due to complications may involve multiple

                         surgeries and may significantly impair the patient’s quality of life; and

                t.       complete removal of the p r o d u c t s may not be possible and may not

                         result in complete resolution of the complications, including pain.

                                         CAUSES OF ACTION

                                             COUNT I
                                           NEGLIGENCE

        58.     Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

       59.      Defendants had a duty to individuals, including the Plaintiff, to use reasonable

care in designing, researching, manufacturing, marketing, labeling, packaging, supplying,

distributing and selling the pelvic mesh products.

       60.      Defendants were negligent in failing to use reasonable care as described herein

in designing, manufacturing, marketing, labeling, packaging and selling the products.


                                                    18
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 19 of 48 PAGEID #: 19




Defendants breached their aforementioned duty by:

              a.      failing to design the p r o d u c t s so as to avoid an unreasonable risk

                      of harm to women in whom the products were implanted, including the

                      Plaintiff;

              b.      failing to manufacture the products so as to avoid an unreasonable risk of

                      harm to women in whom the products were implanted, including the

                      Plaintiff;

              c.      failing to use reasonable care in the testing of the products so as to avoid

                      an unreasonable risk of harm to women in whom the products were

                      implanted, including the Plaintiff;

              d.      failing to use reasonable care in inspecting the products to avoid an

                      unreasonable risk of harm to women in whom the products were

                      implanted, including the Plaintiff; and

              e.      otherwise negligently or carelessly designing, manufacturing, marketing,

                      labeling, packaging and/or selling the products.

      61.       The reasons that Defendants’ negligence caused the products to be

unreasonably dangerous and defective include, but are not limited to:

              a.      the use of polypropylene material in the p r o d u c t s and the immune

                      reaction that results from such material, causing adverse reactions and

                      injuries;

              b.      the design of the products to be inserted into and through an area of the

                      body with high levels of bacteria that adhere to the mesh causing immune

                      reactions and subsequent tissue breakdown and adverse reactions and



                                                 19
Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 20 of 48 PAGEID #: 20




               injuries;

        c.     biomechanical issues with the design of the products, including, but not

               limited to, the propensity of the products to contract or shrink inside the

               body, that in turn cause surrounding tissue to be inflamed, become

               fibrotic, and contract, resulting in injury;

        d.     the use and design of arms and anchors in the products, which, when

               placed in the women, are likely to pass through contaminated spaces and

               injure major nerve routes in the pelvic region;

        e.     the propensity of the p r o d u c t s for migration or to gradually

               elongate and deform when subject to prolonged tension inside the body;

        f.     the inelasticity of the p r o d u c t s , causing them to be improperly mated

               to the delicate and sensitive areas of the pelvis where they are implanted,

               and causing pain upon normal daily activities that involve movement in

               the pelvis (e.g., intercourse, defecation);

        g.     the propensity of the p r o d u c t s for degradation or fragmentation

               over time, which causes a chronic inflammatory and fibrotic reaction,

               and results in continuing injury over time;

        h.     the propensity of the products to cause long standing inflammatory

               response altering the effective porosity of the mesh resulting in poor

               outcomes including bridging fibrosis, compromise of tissues in contact

               with or surrounding the mesh, erosion, nerve damage and resulting

               neuromas; and

        i.     the creation of a non-anatomic condition in the pelvis leading to chronic



                                           20
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 21 of 48 PAGEID #: 21




                      pain and functional disabilities when the mesh is implanting according to

                      the manufacturers' instructions.

      62.      Defendants also negligently failed to warn or instruct the Plaintiff and/or her

health care providers of known subjects including, but not limited to, the following:

               a.     the products’ propensities to contract, retract and/or shrink inside the

                      body;

               b.     the products’ propensities for degradation, fragmentation and/or

                      migration;

               c.     the products’ inelasticity preventing proper mating with the pelvic floor

                      and vaginal region;

               d.     the frequency and manner of mesh erosion or extrusion;

               e.     the risk of chronic inflammation resulting from the products;

               f.     the risk of chronic infections resulting from the products;

               g.     the risk of permanent vaginal or pelvic scarring as a result of the products;

               h.     the risk of de novo urinary dysfunction;

               i.     the risk of de novo dyspareunia or painful sexual relations;

               j.     the risk of recurrent, intractable pelvic pain and other pain resulting

                      from the products;

               k.     the need for corrective or revision surgery to adjust or remove the

                      products which in some cases is not feasible nor possible;

               l.     the severity of complications that could arise as a result of implantation

                      of the products;

               m.     the hazards associated with the products;



                                                 21
Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 22 of 48 PAGEID #: 22




        n.     the products’ defects described herein;

        o.     treatment of p e l v i c organ prolapse and stress urinary incontinence

               with the products is no more effective than feasible, available and safer

               alternatives;

        p.     treatment of pelvic organ prolapse and stress urinary incontinence with

               the products exposes patients to greater risk than feasible, available and

               safer alternatives;

        q.     treatment of p el vi c organ prolapse and stress urinary incontinence

               with the products makes future surgical repair more difficult than

               feasible, available and safer alternatives;

        r.     use of the p r o d u c t s puts the patient at greater risk of requiring

               additional surgery than feasible, available and safer alternatives;

        s.     removal of the products due to complications may involve multiple

               surgeries and may significantly impair the patient’s quality of life;

        t.     complete removal of the products may not be possible and may not

               result in complete resolution of the complications, including pain; and

        u.     as a result of these life-altering and, in some cases, permanent injuries,

               Plaintiff has suffered severe emotional pain and injury and has suffered

               and will suffer apprehension of increased risk for injuries, infections,

               pain, mental anguish, discharge and multiple corrective surgeries as a

               result of implantation of mesh.

  63.   Defendants likewise failed to conduct post-market vigilance or surveillance by:

        a.     monitoring or acting on findings in the scientific and medical literature;



                                          22
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 23 of 48 PAGEID #: 23




               b.       monitoring or investigating and evaluating reports in the FDA adverse

                        event databases for their potential significance for Defendants’ pelvic

                        mesh products;

               c.       failing to comply with manufacturer requirements of the medical

                        device; and

               d.       reporting (MDR) Regulations, specifically:

                      i.       Failing to report MDRs (Medical Device [adverse event]

                               Reports); and

                     ii.       failing to investigate reports of serious adverse events.

      64.      As a direct and proximate result of Defendants’ negligence, the Plaintiff has

experienced significant mental and physical pain and suffering, has sustained permanent injury,

has undergone medical treatment and will likely undergo further medical treatment and

procedures, has suffered financial or economic loss, including, but not limited to, obligations

for medical services and expenses, lost income, and other damages. As long as parts of

Defendants’ pelvic mesh product remain implanted in Plaintiff or Plaintiff experienced

permanent injuries caused by Defendants’ device before removal, Plaintiff will continue to

suffer the above-referenced and new injuries until death.

      65.      WHEREFORE, Plaintiff demands judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                                      COUNT II
                           STRICT LIABILITY-DESIGN DEFECT

      66.      Plaintiff incorporates by reference each and every paragraph of this Complaint


                                                   23
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 24 of 48 PAGEID #: 24




as if fully set forth herein.

       67.      The product implanted in Plaintiff was not reasonably safe for i t s intended

use and was defective as described herein with respect to its design. As previously stated,

these products’ design defects include, but are not limited to:

                a.       the use of polypropylene material and/or collagen material in the products

                         and the immune reaction that results from such material, causing adverse

                         reactions and injuries;

                b.       the design of the products to be inserted into and through an area of the

                         body with high levels of bacteria that adhere to the mesh causing immune

                         reactions and subsequent tissue breakdown and adverse reactions and

                         injuries;

                c.       biomechanical issues with the design of the product, including, but not

                         limited to, the propensity of the product to contract or shrink inside the

                         body, that in turn cause surrounding tissue to be inflamed, become

                         fibrotic, and contract, resulting in injury;

                d.       the use and design of arms and anchors in the product, which, when

                         placed in the women, are likely to pass through contaminated spaces and

                         injure major nerve routes in the pelvic region;

                e.       the propensity of the p r o d u c t s for migration or to gradually

                         elongate and deform when subject to prolonged tension inside the body;

                f.       the inelasticity of the p r o d u c t s , causing them to be improperly mated

                         to the delicate and sensitive areas of the pelvis where they are implanted,

                         and causing pain upon normal daily activities that involve movement in



                                                     24
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 25 of 48 PAGEID #: 25




                      the pelvis (e.g., intercourse, defecation);

               g.     the propensity of the p r o d u c t s for degradation or fragmentation

                      over time, which causes a chronic inflammatory and fibrotic reaction,

                      and results in continuing injury over time;

               h.     the hyper-inflammatory responses to collagen leading to problems

                      including chronic pain and fibrotic reaction;

               i.     the propensity of the collagen products to disintegrate after implantation

                      in the female pelvis, causing pain and other adverse reactions;

               j.     the adverse tissue reactions caused by the collagen products, which are

                      causally related to infection, as the collagen is a foreign organic material;

               k.     the harshness of collagen upon the female pelvic tissue, and the

                      hardening of the product in the body; and

               l.     the creation of a non-anatomic condition in the pelvis leading to chronic

                      pain and functional disabilities when the mesh is implanting according to

                      the manufacturers' instructions.

      68.      As a direct and proximate result of the product’s aforementioned defects as

described herein, the Plaintiff has experienced significant mental and physical pain and

suffering, has sustained permanent injury, has undergone medical treatment and will likely

undergo future medical treatment and procedures, has suffered financial or economic loss,

including, but not limited to, obligations for medical services and expenses, lost income, and

other damages. As long as parts of Defendants’ pelvic mesh product remain implanted in

Plaintiff or Plaintiff experienced permanent injuries caused by Defendants’ device before

removal, Plaintiff will continue to suffer the above-referenced and new injuries until death.



                                                 25
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 26 of 48 PAGEID #: 26




       69.      Defendants are strictly liable to the Plaintiff for designing, manufacturing,

marketing, labeling, packaging and selling a defective product.

       70.      WHEREFORE, Plaintiff demands judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                                    COUNT III
                    STRICT LIABILITY – MANUFACTURING DEFECT

       71.      Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

       72.      The product implanted in the Plaintiff was not reasonably safe for its intended

use and was defective as described herein as a matter of law with respect to its manufacture,

in that it deviated materially from Defendants’ design and manufacturing specifications in such

a manner as to pose unreasonable risks of serious bodily harm to the Plaintiff.

       73.      As a direct and proximate result of the product’s aforementioned defects as

described herein, the Plaintiff has experienced significant mental and physical pain and

suffering, has sustained permanent injury, has undergone medical treatment and corrective

surgery and hospitalization, has suffered financial or economic loss, including, but not limited

to, obligations for medical services and expenses, and/or lost income, and other damages. As

long as parts of Defendants’ pelvic mesh product remain implanted in Plaintiff or Plaintiff

experienced permanent injuries caused by Defendants’ device before removal, Plaintiff will

continue to suffer the above-referenced and new injuries until death.

       74.      Defendants are strictly liable to the Plaintiff named in this Complaint for

designing, manufacturing, marketing, labeling, packaging and selling a defective product.

                                                   26
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 27 of 48 PAGEID #: 27




       75.      WHEREFORE, Plaintiff demands judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                                      COUNT IV
                         STRICT LIABILITY – FAILURE TO WARN

       76.       Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

       77.       The product implanted in the Plaintiff was not reasonably safe for its intended

use and was defective as described herein as a matter of law due to its lack of appropriate and

necessary warnings. Specifically, Defendants did not provide sufficient or adequate warnings to

the Plaintiff, her medical providers, the medical community, the FDA, and/or public at large.

       78.       Defendants were and are aware that their products, as described herein, degrade,

contract, shrink, fray, cord, migrate, stiffen, loose pore size with tension, and/or otherwise

deform at all times relevant to Plaintiff’s claims.

       79.       Defendants have a post-implant and continuing duty to warn Plaintiff, her

medical providers, the medical community, the FDA, and/or the public at large of their products’

known characteristics or defective propensities as described herein. Defendants breached and

continue to breach these duties owed to Plaintiff, her medical providers, the medical community,

the FDA, and/or the public. These duties are continuing in nature and will only expire until

Defendants permanently remove their products from the market, all medical providers cease

implanting Defendants pelvic products into their patients, and/or the FDA bans said products

from the market, each of which has yet to occur.

       80.       As a direct and proximate result of the products’ aforementioned defects as

                                                      27
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 28 of 48 PAGEID #: 28




described herein, the Plaintiff has experienced significant mental and physical pain and suffering,

has sustained permanent injury, has undergone medical treatment and will likely undergo further

medical treatment and procedures, has suffered financial or economic loss, including, but not

limited to, obligations for medical services and expenses, and/or lost income, and other damages.

As long as parts of Defendants’ pelvic mesh product remain implanted in Plaintiff or Plaintiff

experienced permanent injuries caused by Defendants’ device before removal, Plaintiff will

continue to suffer the above-referenced and new injuries until death.

       81.       Defendants are strictly liable to the Plaintiff for designing, manufacturing,

marketing, labeling, packaging and selling a defective product.

       82.      WHEREFORE, Plaintiff demands judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                                      COUNT V
                       STRICT LIABILITY – DEFECTIVE PRODUCT

       83.       Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

       84.      At the time of Plaintiff’s injuries, the Defendants’ pelvic mesh products were

defective and unreasonably dangerous to foreseeable consumers, patients, and users, including

Plaintiff, and the warnings, labels, and instructions were deficient.

       85.      The Defendants’ p e l v i c m e s h p r o d u c t s are dangerous and defective,

unfit and unsafe for their intended and reasonably foreseeable uses, and do not meet or

perform to the expectations of patients and their health care providers.

       86.      Plaintiff bring strict product liability claims under the common law, Section

                                                   28
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 29 of 48 PAGEID #: 29




402A of the Restatement of Torts (Second) against Defendants.

         87.    As a proximate result of the Defendants’ design, manufacture, marketing,

sale and distribution of the pelvic mesh products, Plaintiff has been injured and sustained severe

and permanent pain, suffering, disability, impairment, loss of enjoyment of life, loss of care,

comfort, and economic damages. As long as parts of Defendants’ pelvic mesh product remain

implanted in Plaintiff or Plaintiff experienced permanent injuries caused by Defendants’ device

before removal, Plaintiff will continue to suffer the above-referenced and new injuries until

death.

         88.    WHEREFORE, Plaintiff demands judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                                         COUNT VI
                                BREACH OF EXPRESS WARRANTY

         89.    Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

         90.    Defendants made assurances as described herein to the general public,

hospitals and health care professionals that the p e l v i c m e s h p r o d u c t s were safe and

reasonably fit for their intended purposes.

         91.    The Plaintiff and/or her healthcare providers chose the product based upon

Defendants’ warranties and representations, as described herein, regarding the safety and fitness

of their products.

         92.    The Plaintiff, individually and/or by and through her physicians as her agents,

reasonably relied upon Defendants’ express warranties and guarantees that the products were

                                                   29
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 30 of 48 PAGEID #: 30




safe, merchantable, and reasonably fit for their intended purposes.

       93.      Defendants breached these express warranties because the product implanted in

the Plaintiff was unreasonably dangerous and defective, as described herein, and not as

Defendants had represented.

       94.      Defendants’ breach of their express warranties resulted in the implantation of

unreasonably dangerous and defective product in Plaintiff, placing Plaintiff’s health and safety

in jeopardy.

       95.      As a direct and proximate result of Defendants’ breach of the aforementioned

express warranties, the Plaintiff has experienced significant mental and physical pain and

suffering, has sustained permanent injury, has undergone medical treatment and will likely

undergo further medical treatment and procedures, has suffered financial or economic loss,

including, but not limited to, obligations for medical services and expenses, and/or lost income,

and other damages. As long as parts of Defendants’ pelvic mesh product remain implanted in

Plaintiff or Plaintiff experienced permanent injuries caused by Defendants’ device before

removal, Plaintiff will continue to suffer the above-referenced and new injuries until death.

       96.      WHEREFORE, Plaintiff demands judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief

as the Court deems equitable and just.

                                         COUNT VII
                                BREACH OF IMPLIED WARRANTY

       97.        Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

       98.      Defendants impliedly warranted that the pelvic mesh products were

                                                  30
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 31 of 48 PAGEID #: 31




merchantable and were fit for the ordinary purposes for which they were intended.

         99.    When the p r o d u c t was implanted in the Plaintiff to treat her stress urinary

incontinence and/or pelvic organ prolapse, the product was being used for the ordinary purpose

for which it was intended.

         100.   The Plaintiff, individually and/or by and through her physicians as her agents,

relied upon Defendants’ implied warranties of merchantability in consenting to have the product

implanted in her.

         101.   Defendants breached these implied warranties of merchantability because the

product implanted in the Plaintiff was neither merchantable nor suited for its intended use as

warranted.

         102.   Defendants’ breach of their implied warranties resulted in the implantation of

unreasonably dangerous and defective product in Plaintiff, placing Plaintiff’s health and safety

in jeopardy.

         103.   As a direct and proximate result of Defendants’ breach of the aforementioned

implied warranties, the Plaintiff has experienced significant mental and physical pain and

suffering, has sustained permanent injury, has undergone medical treatment and will likely

undergo further medical treatment and procedures, has suffered financial or economic loss,

including, but not limited to, obligations for medical services and expenses, and/or lost

income, and other damages. As long as parts of Defendants’ pelvic mesh product remain

implanted in Plaintiff or Plaintiff experienced permanent injuries caused by Defendants’ device

before removal, Plaintiff will continue to suffer the above-referenced and new injuries until

death.

         104.   WHEREFORE, Plaintiff demands judgment against Defendants, and each of


                                                 31
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 32 of 48 PAGEID #: 32




them, individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                                       COUNT VIII
                                FRAUDULENT CONCEALMENT

       105.     Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

       106.     Throughout the relevant time periods, it was known or knowable to Defendants

that their pelvic mesh products caused large numbers of complications that were not rare.

Moreover, it was known or knowable to Defendants that the surgical technique and training of

implanting physicians was not the cause of the adverse events associated with these devices.

It was known or knowable to Defendants that the safety and efficacy of their pelvic mesh

products had not been proven with respect to, among other things, the product, their components,

their performance and their method of insertion. It was known or knowable to Defendants that

there was no evidence that their pelvic mesh products were safe and effective and, in fact the

evidence that was known or knowable to Defendants was that their pelvic mesh products were

not safe and effective. Defendants continued to represent that their pelvic mesh products were

safe and effective.

       107.     Despite what was known or knowable to Defendants about the lack of safety

and efficacy of their pelvic mesh products through the relevant time periods, Defendants failed

to disclose this information to the Plaintiff, to their physicians or to the public at large.

       108.     Despite this knowledge, Defendants continued to market and sell their p e l v i c

m e s h p r o d u c t s and procedures as being safe and efficacious with evidence to the contrary.

Additionally, Defendants wrongfully and intentionally, through their physician training program,

                                                    32
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 33 of 48 PAGEID #: 33




provided physicians with the comfort that they had sufficient training, consistent with the 2008

FDA PHN, to minimize or eliminate adverse effects resulting from the devices.

      109.     At all times mentioned herein, Defendants, and each of them, had the duty

and obligation to disclose to Plaintiff and to their physicians, the true facts concerning the

aforesaid products, that is, that said products were dangerous and defective, lacking efficacy for

their purported use and lacking safety in normal use, and how likely it was to cause serious

consequences to users including permanent and debilitating injuries. Defendants concealed these

material facts prior to the time that Plaintiff were implanted with Defendants’ pelvic mesh

products.

      110.     Defendants were under a duty to Plaintiff to disclose and warn of the defective

nature of the products because:

               a.      Defendants were in a superior position to know the true quality, safety

                       and efficacy of the Defendants’ pelvic mesh products;

               b.      Defendants knowingly made false claims about the safety and quality

                       of the Defendants’ pelvic mesh products in the documents and marketing

                       materials Defendants provided to the FDA, physicians, and the general

                       public; and

               c.      Defendants fraudulently and affirmatively concealed the defective

                       nature of the Defendants’ pelvic mesh products from Plaintiff.

      111.     The facts concealed and/or not disclosed by Defendants to Plaintiff were material

facts that a reasonable person would have considered to be important in deciding whether or

not to purchase and/or use the Defendants’ pelvic mesh products.

      112.     At all times herein mentioned, Defendants, and each of them, willfully,



                                                 33
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 34 of 48 PAGEID #: 34




intentionally, and maliciously concealed facts as set forth above from Plaintiff and her

physicians, and as a result Plaintiff, with the intent to defraud as herein alleged.

      113.      Defendants intentionally concealed and/or failed to disclose the true defective

nature of the products so that Plaintiff would request and purchase the Defendants’ pelvic mesh

product, and that her healthcare providers would dispense, prescribe, and recommend the

Defendants’ pelvic mesh products, and Plaintiff justifiably acted or relied upon, to her detriment,

the concealed and/or non-disclosed facts as evidenced by her purchase of the Defendants’ pelvic

mesh product.

      114.      At all times herein mentioned, neither Plaintiff nor her physicians were aware

of the facts set forth above, and had they been aware of said facts, they would not have acted as

they did, that is, would not reasonably relied upon said representations of safety and efficacy

and utilized the pelvic mesh product for treatment of stress urinary incontinence.

      115.      To this day, Defendants c o n t i n u e t o intentionally conceal and/or fail to

disclose the true defective nature of their products, as indicated above.

      116.      Defendants’ failure to disclose this information was a substantial factor in

Plaintiff’s physicians selecting Defendants’ pelvic mesh products and procedures for treatment

of stress urinary incontinence and pelvic organ prolapse. This failure to disclose also resulted

in the provision of incorrect and incomplete information to the Plaintiff as a patient. As a direct

and proximate result of this conduct, Plaintiff was injured. As long as parts of Defendants’

pelvic mesh product remain implanted in Plaintiff or Plaintiff experienced permanent injuries

caused by Defendants’ device before removal, Plaintiff will continue to suffer the above-

referenced and new injuries until death.

      117.      WHEREFORE, Plaintiff demands judgment against Defendants, and each of



                                                   34
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 35 of 48 PAGEID #: 35




them, individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                                        COUNT IX
                                   CONSTRUCTIVE FRAUD

       118.     Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

       119.     Defendants are in a unique position of knowledge concerning the quality,

safety and efficacy of the Defendants’ pelvic mesh products, which knowledge is not possessed

by Plaintiff or her physicians, and Defendants thereby hold a position of superiority over

Plaintiff and her physicians.

       120.     Despite their unique and superior knowledge regarding the defective nature of

the Defendants’ pelvic mesh products, Defendants continue to suppress, conceal, omit, and/or

misrepresent information to Plaintiff, the medical community, and/or the FDA, concerning the

severity of risks and the dangers inherent in the intended use of the Defendants’ p e l v i c

m e s h p r o d u c t s , as compared to other products and forms of treatment.

       121.     Defendants have concealed and suppressed the above-referenced material

information, including limited clinical testing, that would reveal that the Defendants’ pelvic

mesh products had a higher risk of adverse effects, in addition to, and exceeding those associated

with alternative procedures and available devices. Instead, Defendants have misrepresented

the safety and efficacy of their products.

       122.     Upon information and belief, Defendants’ misrepresentations are and were

designed to induce physicians and Plaintiff to prescribe, dispense, recommend and/or purchase

the Defendants’ pelvic mesh products. Plaintiff and the medical community have relied upon

                                                   35
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 36 of 48 PAGEID #: 36




Defendants’ representations.

       123.     Defendants took unconscionable advantage of their dominant position of

knowledge with regard to Plaintiff and her medical providers and engaged in constructive

fraud in their relationship with Plaintiff and her medical providers. Plaintiff reasonably relied

on Defendants’ representations.

       124.     As a proximate result of the Defendants’ conduct, Plaintiff has been injured,

and sustained severe and permanent pain, suffering, disability, impairment, loss of enjoyment

of life, loss of care, comfort and economic damages. As long as parts of Defendants’ pelvic

mesh product remain implanted in Plaintiff or Plaintiff experienced permanent injuries caused

by Defendants’ device before removal, Plaintiff will continue to suffer the above-referenced and

new injuries until death.

       125.     WHEREFORE, Plaintiff demands judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                              COUNT X
        DISCOVERY RULE, TOLLING AND FRAUDULENT CONCEALMENT

        126.    Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

        127.    Plaintiff asserts all applicable state statutory and common law rights and

theories related to the tolling or extension of any applicable statute of limitations, including

equitable tolling, delayed discovery, discovery rule, and fraudulent concealment.

        128.    Plaintiff pleads that the discovery rule should be applied to toll the running of

the statute of limitations until Plaintiff knew, or through the exercise of reasonable care and

                                                   36
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 37 of 48 PAGEID #: 37




diligence should have known, of facts indicating that Plaintiff had been injured, the cause of the

injury and the tortious nature of the wrongdoing that caused the injury.

        129.    Despite diligent investigation by Plaintiff into the cause of her injuries,

including consultations with Plaintiff’s medical providers, the nature of Plaintiff’s injuries and

damages, and their relationship to the p r o d u c t s was not discovered, and through reasonable

care and due diligence could not has been discovered, until a date within the applicable statute

of limitations for filing Plaintiff’s claims. Therefore, under appropriate application of the

discovery rule, Plaintiff’s suit was filed well within the applicable statutory limitations period.

        130.    The running of the statute of limitations in this cause is tolled due to equitable

tolling. Defendants are estopped from asserting a statute of limitations defense due to

Defendants’      fraudulent      concealment,   through   past    and    continuing     affirmative

misrepresentations and omissions, from Plaintiff and Plaintiff’s physicians of the true risks

associated with the products. As a result of Defendants’ fraudulent concealment, Plaintiff and

Plaintiff’s physicians were unaware, and could not have known or have learned through

reasonable diligence that Plaintiff had been exposed to the risks alleged herein and that those

risks were the direct and proximate result of the wrongful acts and omissions of the Defendants.

                                          COUNT XI
                                NEGLIGENT MISREPRESENTATION

        131.    Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

        132.    Defendants had a n d h a v e a duty to accurately and truthfully represent to the

medical and healthcare community, Plaintiff, the FDA, and the public, that the pelvic mesh

products had not been adequately tested and found to be safe and effective for the treatment of

incontinence and/or prolapse. The representations made by Defendants, in fact, were false.

                                                   37
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 38 of 48 PAGEID #: 38




       133.    Defendants failed to exercise ordinary care in the representations concerning

the pelvic mesh products while they were involved in their manufacture, sale, testing, quality

assurance, quality control, and distribution in interstate commerce, because Defendants

negligently misrepresented the pelvic mesh products’ high risk of unreasonable, dangerous,

adverse side effects. Defendants’ above-referenced failures continue to this day.

       134.    Defendants breached their duty in representing that the Defendants’ pelvic

mesh products have no serious side effects different from older generations of similar

products and/or procedures to Plaintiff, Plaintiff’s physicians, and the medical and healthcare

community. Defendants’ above-referenced breaches continue to this day.

       135.    As a foreseeable, direct and proximate result of the negligent misrepresentation

of Defendants as set forth herein, Defendants knew, and had reason to know, that the pelvic

mesh products had been insufficiently tested, or had not been tested at all, and that they

lacked adequate and accurate warnings, and that they created a high risk, and/or higher than

acceptable risk, and/or higher than reported and represented risk, of adverse side effects,

including, erosion, pain and suffering, surgery to remove the products, and other severe and

personal injuries, which are permanent and lasting in nature. As long as parts of Defendants’

pelvic mesh product remain implanted in Plaintiff or Plaintiff experienced permanent injuries

caused by Defendants’ device before removal, Plaintiff will continue to suffer the above-

referenced and new injuries until death.

       136.    As a direct and proximate result of the Defendants’ conduct, Plaintiff has been

injured, and sustained severe and permanent pain, suffering, disability, impairment, loss of

enjoyment of life, loss of care, comfort and economic damages.

       137.    WHEREFORE, Plaintiff demands judgment against Defendants, and each of



                                                38
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 39 of 48 PAGEID #: 39




them, individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                                 COUNT XII
                NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       138.    Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

       139.    Defendants carelessly and negligently manufactured, designed, developed,

tested, labeled, marketed and sold the Defendants’ pelvic mesh product to Plaintiff, carelessly

and negligently concealing the harmful effects of the Defendants’ pelvic mesh product from

Plaintiff, and carelessly and negligently misrepresented the quality, safety and efficacy of the

product.

       140.      Plaintiff was directly impacted by Defendants’ carelessness and negligence, in

that Plaintiff has sustained and will continue to sustain emotional distress, severe physical

injuries, economic losses, and other damages as a direct result of being implanted with the

pelvic mesh product sold and distributed by Defendants and/or because of the nature of

their relationship to the individual implanted with the pelvic mesh product.

       141.    As a direct and proximate result of the Defendants’ conduct, Plaintiff has been

injured, and sustained severe and permanent pain, suffering, disability, impairment, loss of

enjoyment of life, loss of care, comfort, and economic damages. As long as parts of Defendants’

pelvic mesh product remain implanted in Plaintiff or Plaintiff experienced permanent injuries

caused by Defendants’ device before removal, Plaintiff will continue to suffer the above-

referenced and new injuries until death.

       142.    WHEREFORE, Plaintiff demands judgment against Defendants, and each of

                                                   39
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 40 of 48 PAGEID #: 40




them, individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                                  COUNT XIII
                 VIOLATION OF OHIO CONSUMER PROTECTION ACT

         143.   Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

         144.   Plaintiff purchased and used the Defendants’ pelvic mesh product primarily for

personal use and thereby suffered ascertainable losses as a result of Defendants’ actions in

violation of the Ohio Consumer Sales Practices Act, Ohio Rev. Code §1345.01 et. Seq. (“The

Act”).

         145.   Had Defendants not engaged in the deceptive conduct described herein, Plaintiff

would not have purchased and/or paid for the Defendants’ pelvic mesh product, and would not

have incurred related medical costs and injury.

         146.   Defendants engaged in wrongful conduct while at the same time obtaining,

under false pretenses, monies from Plaintiff for the pelvic mesh product that would not have

been paid had Defendants not engaged in unfair and deceptive conduct.

         147.   Unfair methods of competition or deceptive acts or practices that were

proscribed by law, including the following:

                a.       representing that goods or services have characteristics, ingredients, uses

                         benefits or quantities that they do not have;

                b.       advertising goods or services with the intent not to sell them as

                         advertised; and

                c.       engaging in fraudulent or deceptive conduct that creates a likelihood of

                                                    40
       Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 41 of 48 PAGEID #: 41




                        confusion or misunderstanding.

         148.    Plaintiff was injured by the cumulative and indivisible nature of Defendants’

conduct. The cumulative effect of Defendants’ conduct directed at patients, physicians and

consumers was to create demand for and sell the Defendants’ pelvic mesh products. Each aspect

of Defendants’ conduct combined to artificially create sales of the Defendants’ pelvic mesh

products.

         149.    Defendants have a statutory duty to refrain from unfair or deceptive acts or

trade practices in the design, labeling, development, manufacture, promotion and sale of the

Defendants’ pelvic mesh products.

         150.    Had Defendants not engaged in the deceptive conduct described above, Plaintiff

would not have purchased and/or paid for the product, and would not have incurred related

medical costs.

         151.    Defendants’ deceptive, unconscionable, or fraudulent representations and

material omissions to patients, physicians and consumers, including Plaintiff, constituted unfair

and deceptive acts and trade practices in violation of The Act.

         152.    Defendants’ actions, as complained of herein, constitute unfair competition

or unfair, unconscionable, deceptive or fraudulent acts, or trade practices in violation of The

Act.

         153.    Defendants have engaged in unfair competition or unfair or deceptive acts or

trade practices or have made false representations in violation of The Act.

         154.    Under The Act, which protects consumers against unfair, deceptive, fraudulent

and unconscionable trade and business practices and false advertising, Defendants are the

suppliers, manufacturers, advertisers, and sellers, who are subject to liability under such


                                                 41
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 42 of 48 PAGEID #: 42




legislation for unfair, deceptive, fraudulent and unconscionable consumer sales practices.

       155.      Defendants violated The Act which was enacted to protect consumers against

unfair, deceptive, fraudulent and unconscionable trade and business practices and false

advertising, by knowingly and falsely representing that the Defendants’ pelvic mesh products

were fit to be used for the purpose for which they were intended, when in fact they were

defective and dangerous, and by other acts alleged herein. These representations were made

in marketing and promotional materials.

       156.      The actions and omissions of Defendants alleged herein are uncured or

incurable deceptive acts under The Act to protect consumers against unfair, deceptive,

fraudulent and unconscionable trade and business practices and false advertising. Defendants’

above-referenced actions and omissions continue to this day.

       157.      Defendants had actual knowledge of the defective and dangerous condition of

the Defendants’ pelvic mesh products and failed to take any action to cure such defective and

dangerous conditions.

       158.      Plaintiff and the medical community relied and continue to rely upon

Defendants’ misrepresentations and omissions in determining which product and/or

procedure to undergo and/or perform.

       159.      Defendants’ deceptive, unconscionable or fraudulent representations and

material omissions to patients, physicians and consumers, constituted unfair and deceptive acts

and practices.

       160.      By reason of the unlawful acts engaged in by Defendants, and as a direct and

proximate result thereof, Plaintiff has suffered ascertainable losses and damages.

       161.      As a direct and proximate result of Defendants’ violations of The Act, Plaintiff


                                                  42
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 43 of 48 PAGEID #: 43




has sustained economic losses, injuries and other damages and are entitled to statutory and

compensatory damages in an amount to be proven at trial.

        162.    WHEREFORE, Plaintiff demands judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request restitution and

disgorgement of profits, together with interest, cost of suit, attorneys’ fees, and all such other

and further relief as this Court deems just and proper.

                                       COUNT XIV
                                    GROSS NEGLIGENCE

        163.    Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

        164.    Defendants’ conduct was willful and wanton, showing an utter indifference to or

conscious regard for the safety of others, the public and Plaintiff for which the law would

allow, and which Plaintiff will seek the imposition of punitive damages, in that Defendants’

conduct, when viewed objectively from Defendants’ standpoint at the time of the conduct,

involved an extreme degree of risk, considering the probability and magnitude of the potential

harm to others, and Defendants were actually, subjectively aware of the risk involved, but

nevertheless proceeded with conscious indifference to the rights, safety, or welfare of others; or

included a material representation that was false, with Defendants, knowing that it was false or

with reckless disregard as to its truth and as a positive assertion, with the intent that the

representation was acted on by Plaintiff.

        165.    Plaintiff relied on the representation and suffered injury as a proximate result

of this reliance.

        166.    Plaintiff therefore will seek to assert claims for punitive damages in an amount

within the jurisdictional limits of the Court.

                                                  43
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 44 of 48 PAGEID #: 44




        167.    Plaintiff also alleges that the acts and omissions of named Defendants, whether

taken singularly or in combination with others, constitute gross negligence that proximately

caused the injuries to Plaintiff. In that regard, Plaintiff will seek punitive damages in an amount

that would punish Defendants for their conduct and which would deter other manufacturers from

engaging in such misconduct in the future.

        168.    WHEREFORE, Plaintiff demands judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory damages,

together with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems

equitable and just.

                                       COUNT XV
                                   UNJUST ENRICHMENT

        169.    Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

        170.    Defendants are, and at all times relevant, were the manufacturers, sellers, and/or

suppliers of the Defendants’ pelvic mesh products.

        171.    Plaintiff paid for the Defendants’ pelvic mesh product for the purpose of

treatment of stress urinary incontinence.

        172.    Defendants have accepted payment by Plaintiff and others on Plaintiff’s behalf

for the purchase of the Defendants’ pelvic mesh products.

        173.    Plaintiff has not received the safe and effective medical device for which she

paid.

        174.    It would be inequitable for Defendants to keep this money since Plaintiff did

not in fact receive a safe and effective medical device, as represented by Defendants.

        175.    WHEREFORE, Plaintiff demands judgment against Defendants, and each of

                                                  44
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 45 of 48 PAGEID #: 45




them, individually, jointly, severally and in the alternative, and request compensatory damages,

together with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems

equitable and just.

                                       COUNT XVI
                                   PUNITIVE DAMAGES

        176.    Plaintiff incorporates by reference each and every paragraph of this Complaint

as if fully set forth herein.

        177.    Defendants sold their products to the healthcare providers of the Plaintiff and

other healthcare providers in the state of Louisiana and throughout the United States without

doing adequate testing to ensure that the products were reasonably safe for implantation in the

female pelvic area.

        178.    Defendants sold the products to the Plaintiff’s health care providers and other

health care providers in the state of Louisiana and throughout the United States despite their

knowledge that the products can shrink, disintegrate and/or degrade inside the body, and cause

the other problems heretofore set forth in this Complaint, thereby causing severe and debilitating

injuries suffered by the Plaintiff and numerous other women.

        179.    Defendants ignored reports from patients and health care providers throughout

the United States and elsewhere of the products’ failures to perform as intended, which resulted

in the severe and debilitating injuries suffered by the Plaintiff and numerous other women.

Rather than doing adequate testing to determine the cause of these injuries, or to rule out the

products’ designs or the processes by which the products are manufactured as the cause of these

injuries, Defendants chose instead to continue to market and sell the products as safe and

effective.

        180.    Defendants ignored medical literature, studies, and communications and reports

                                                  45
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 46 of 48 PAGEID #: 46




from their own key opinions leaders, experts, employees, agents, and representatives, of the

products’ failures to perform as intended, which resulted in the severe and debilitating injuries

suffered by the Plaintiff and numerous other women. Rather than doing adequate testing to

determine the cause of these injuries, or to rule out the products’ designs or the processes by

which the products are manufactured as the cause of these injuries, Defendants chose instead

to continue to market and sell the products as safe and effective.

       181.     Defendants knew the products were unreasonably dangerous in light of their

risks of failure, pain and suffering, loss of life’s enjoyment, remedial surgeries and treatments

in an effort to cure the conditions proximately related to the use of the p r o d u c t s , as

well as other severe and personal injuries which were permanent and lasting in nature.

       182.     Defendants withheld and continue to withhold material information from the

medical community and the public in general, including the Plaintiff, regarding the safety and

efficacy of the products.

       183.     Defendants knew and recklessly disregarded the fact that the products caused

debilitating and potentially life altering complications with greater frequency than feasible

alternative methods and/or products used to treat pelvic organ prolapse and stress urinary

incontinence.

       184.     Defendants misstated and misrepresented data and continue to misrepresent

data so as to minimize the perceived risk of injuries caused by the products.

       185.     Notwithstanding the foregoing, Defendants continue to aggressively market

the products to consumers, without disclosing the true risks associated with the products.

       186.     Defendants knew of the product s ’ defective and unreasonably dangerous

nature, but continued to manufacture, market, distribute and sell the products so as to


                                                 46
     Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 47 of 48 PAGEID #: 47




maximize sales and profits at the expense of the health and safety of the public, including the

Plaintiff.

        187.   Defendants continue to conceal and/or fail to disclose to the public, including

the Plaintiff, the serious complications associated with the use of the products to ensure

continued and increased sales of the products.

        188.   Defendants’ acts were willful and wanton and proximately caused injury to the

Plaintiff, thereby justifying an award of punitive damages.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly and severally and requests compensatory damages, together with interest,

cost of suit, attorneys’ fees, and all such other relief as the Court deems just and proper as

well as:

        A. compensatory damages to Plaintiff for past, present, and future damages, including,

        but not limited to, pain and suffering for severe and permanent personal injuries

        sustained by Plaintiff, health and medical care costs, together with interest and costs as

        provided by law;

        B. restitution and disgorgement of profits;

        C. reasonable attorneys’ fees;

        D. the costs of these proceedings;

        E. economic damages;

        F. medical monitoring damages;

        G. punitive damages; and

        H. such other and further relief as this Court deems just and proper.



                                                  47
    Case: 3:21-cv-00096-MJN Doc #: 1 Filed: 03/19/21 Page: 48 of 48 PAGEID #: 48




                               DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury as to all issues.



Dated: March 19, 2021                        Respectfully submitted,

                                             By:      /s/ William Hawal__________________
                                                      William Hawal (0006730)
                                                      Spangenberg Shibley & Liber LLP
                                                      1001 Lakeside Avenue East, Suite 1700
                                                      Cleveland, Ohio 44114
                                                      Phone: (216) 696-3232
                                                      Fax: (216) 696-3924

                                                      Attorneys for Plaintiff




                                                 48
